     Case 2:19-cv-00373-APG-NJK Document 160 Filed 05/26/20 Page 1 of 3


 1 Bradley Schrager, Esq., NV Bar # 10217
     John Samberg, Esq., NV Bar # 10828
 2 Jordan Butler, Esq., NV Bar # 10531
     WOLF, RIFKIN, SHAPIRO,
 3 SCHULMAN & RABKIN,
                  nd
                      LLP
     3556 E. Russell Road, 2 Floor
 4 Las Vegas, NV 89120-2234
     Tel.: (702) 341-5200
 5 Fax: (702) 341-5300
     bschrager@wrslawyers.com
 6 jsamberg@wrslawyers.com
     jbutler@wrslawyers.com
 7
     Attorneys for Plaintiff Sandra M. Meza-Perez
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF NEVADA
11
     SANDRA M. MEZA-PEREZ, an individual,               Case No.: 2:19-cv-00373-APG-NJK
12
                    Plaintiff,                                          ORDER
                                                        STIPULATION AND (PROPOSED) ORDER
13
            vs.                                         TO EXTEND BRIEFING ON MOTION FOR
14                                                      SUMMARY JUDGMENT [DOCKET NO.
     SBARRO LLC dba SBARRO PIZZA, a                     148]
15 foreign limited liability company, SBARRO,
     INC. dba SBARRO PIZZA, a foreign
16 corporation, ZACHARY CEBALLES, an                    (SECOND REQUEST)
   individual, EFRAIN HERNANDEZ, an
17
   individual, JESUS ALATORRE, an
18 individual,
19                  Defendants.
20
21          The parties herein, by and through their attorneys of record, hereby stipulate and agree to

22 the following:
23          1)      On April 20, 2020, the Sbarro Defendants filed a Motion for Summary Judgment

24 against Plaintiff Sandra M. Meza-Perez, [ECF No. 148] (“Motion”). Defendants Zachary Ceballes
25 and Efrain Hernandez subsequently filed a Joinder to Movant’s Motion (“Joinder”) [ECF No.
26 149].
27          2)      Previously, the parties stipulated to and, on April 23, 2020, this Court ordered an

28 extension of the Motion briefing deadlines [ECF No. 151].
       STIPULATION AND (PROPOSED) ORDER TO EXTEND BRIEFING SCHEDULE ON MOTION FOR SUMMARY JUDGMENT


                                                 -Page 1 of 4
     Case 2:19-cv-00373-APG-NJK Document 160 Filed 05/26/20 Page 2 of 3


 1          3)     The current deadline for responding to the Motion has been set as May 29, 2020,
 2 and the deadline to file a Reply is June 26, 2020;
 3          4)     Plaintiff requests, and Defendants respectfully agree, that the Court permit them to

 4 modify the briefing schedule as follows:
 5          1.     Plaintiff shall have up to and including June 12, 2020 to file an Opposition to the

 6 Motion.
 7          2.     Defendants shall have up to and including July 10, 2020 to file a Reply in support
 8
     of the Motion; and,
 9
            3.     This stipulation is submitted based upon good cause, and is not made for the
10
     purpose of delay.
11
12           Dated: May 26, 2020.                ORDER
                                                 IT IS SO ORDERED
13
                                                 __________________________
14                                               UNITED STATES DISTRICT COURT JUDGE
     Respectfully submitted:
15
                nd
16 DATED this 22 day of May, 2020.                  .WOLF, RIFKIN, SHAPIRO,
                                                     SCHULMAN & RABKIN, LLP
17
                                                     By:   /s/ Jordan Butler, Esq.
18                                                         Bradley Schrager, Esq.
19                                                         John Samberg, Esq.
                                                           Jordan Butler, Esq.
20                                                   And
                                                          Hardeep Sull, Esq. of
21                                                   SULL & ASSOCIATES, PLLC
22                                                   Attorneys for Plaintiff Sandra M. Meza-Perez
23
     DATED this 22nd day of May, 2020                LITTLER MENDELSON, P.C.
24
                                                     By: /s/ Patrick H. Hicks, Esq.
25                                                   PATRICK H. HICKS, ESQ.
26                                                   KELSEY E. STEGALL, ESQ.
                                                     SANDRA KETNER, ESQ.
27                                                   Attorneys for Defendants
                                                     SBARRO, LLC dba SBARRO PIZZA,
28                                                   SBARRO, INC. dba SBARRO PIZZA
       STIPULATION AND (PROPOSED) ORDER TO EXTEND BRIEFING SCHEDULE ON MOTION FOR SUMMARY JUDGMENT


                                               -Page 2 of 4
     Case 2:19-cv-00373-APG-NJK Document 160 Filed 05/26/20 Page 3 of 3


 1
                                                  PATRICK N. CHAPIN, LTD.
 2 DATED this 22nd day of May, 2020
 3
                                                  By:    /s/ Patrick N. Chapin, Esq.
 4                                                       Patrick N. Chapin, Esq.
                                                  Attorneys for Defendants Zachary Ceballes
 5                                                and Efrain Hernandez
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      STIPULATION AND (PROPOSED) ORDER TO EXTEND BRIEFING SCHEDULE ON MOTION FOR SUMMARY JUDGMENT


                                             -Page 3 of 4
